DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final Office Action in response to the Amendment submitted on 10/20/2022. 
Claims 1, 3-5, 16 and 18-20 have been amended.  Claims 8-9, 23-24 and 26 have been canceled.   Claims 1-7, 10-22, 25 and 27-31 are presented for examination, with claims 1 and 16 are being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
Applicant’s argument/amendment to rejection of claims 1-7, 10-22, 25 and 27-31 under 35 U.S.C 101 is acknowledged.  However, Examiner is not persuaded and hence, because the claimed invention is still directed to a judicial exception (i.e., an abstract idea) without significantly more examiner maintains the rejections.  
The amended claims, e.g. Independent claims 1 and 16,  recite additional elements, i.e., an approximation to an equivalence class size …, an approximation to a number of suppressed records, merely specify the type of data gathered and analyzed without adding significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves another technology.
Further, the amended claims 1 and 16 recite, a processor, one or more processors and a non-transitory machine-readable medium to perform the method, they are no more than generic computer components for performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. There are no additional limitations recited beyond the judicial exception itself that integrate the exception into a practical application.  More particularly, the claims do not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP §2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP §2106.05(c)); or (iv) any other meaningful limitation (see MPEP §2106.05(e)).  See also Guidance, 84 FED. Reg. at 55.
The claims are broadly written, and the Examiner determined that the improvement, if any, of the claims are in the abstract idea itself, not in the functionality of a computer or other technology or technical field.   Additionally, the claims fail to recite specific limitations (or a combination of limitations) that are NOT well-understood, routine, and conventional.   The claim, e.g. claim 1, does not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, there if no additional elements of using to perform the “generating a plurality of generalizations of the data” and “generating an anonymized view of the data set” as claimed in claim 1.  Therefore, the claim cannot provide an inventive concept.  The claim is not patent eligible. 
 For the above reasons, the Examiner maintains the rejections to claims under 35 U.S.C 101 as following:

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-22, 25 and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1 and 16
             Independent claims 1 and 16 recite:
receiv(ing) data from a data set, wherein the data is organized in a plurality of columns; 
generat(ing) a plurality of generalizations of the data;
select(ing), with a processor, a generalization from the plurality of generalizations using an information loss scoring function, wherein:
the information loss scoring function uses, as inputs:
		an approximation to an equivalence class size for a set of equivalence classes of generalizations; and
		an approximation to a number of suppressed records; and
the selection of the generalization includes:
grouping the plurality of generalizations into a set of equivalence classes of generalizations; and 
pruning an equivalence class of generalizations to remove a subset of generalizations from the plurality of generalizations; and
generat(ing) an anonymized view of the data set from the selected generalization.

The limitations of receiv(ing) …, generat(ing) …, select(ing) …, group(ing) …, prun(ing)…, generat(ing) …,  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claims elements preclude the steps from practically being performed in the mind. That is, other than reciting “a processor”, “A non-transitory machine-readable storage medium,” are computing devices.  The computing devices under its broadest reasonable interpretation cover performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claims only recites additional elements, “a processor”, “A non-transitory machine-readable storage medium,” to perform the receiv(ing) …, generat(ing) …, select(ing) …, group(ing) …, pruni(ing)…, generat(ing) … steps. The computing devices in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2-7, 10-15, 17-22, 25 and 27-31
The limitations as recited in claims 2-7, 10-15, 17-22, 25 and 27-31 are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  Nothing in the claims elements preclude the step from practically being performed in the mind. Thus, claims 2-7, 10-15, 17-22, 25 and 27-31 are directed to an abstract idea. 
The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, there if no additional element of using to perform the receiv(ing) …, generat(ing) …, select(ing) …, group(ing) …, pruni(ing)…, generat(ing) … steps.  Therefore, the claims cannot provide an inventive concept.  The claims 2-7, 10-15, 17-22, 25 and 27-31 are not patent eligible.	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7, 10-22, 25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al., US 2013/0291128 (hereinafter Ito), and further in view of El Emam et al., US 2010/0332537 (hereinafter El Emam).

Regarding claim 1, Ito discloses a method comprising:
receiving data from a data set, wherein the data is organized in a plurality of columns (e.g. FIG. 23 shows an original data set is organized in a plurality of columns, e.g. Name, Sex, Birthplace, Disease Name, see Ito: Fig. 23 and [0011]); 
generating a plurality of generalizations of the data (e.g. generate generalization rules, for example, generalization rule for birthplaces shown in FIGS. 24 and 25 are applied to the data set, whereby generalization is performed and a data set after generalization shown in FIG. 26 is obtained, Ito: [0011] and Figs. 23-26);
generating an anonymized view of the data set from the selected generalization (e.g. As shown in FIG. 26, the data set after the generalization satisfies anonymity of k=2 and diversity of l=2, Ito: [0011] and Fig. 26).
Ito does not directly or explicitly disclose:
selecting, with a processor, a generalization from the plurality of generalizations using an information loss scoring function, wherein:
	the information loss scoring function uses, as inputs:
an approximation to an equivalence class size for a set of equivalence classes of generalizations; and
		an approximation to a number of suppressed records; and
the selection of the generalization includes:
grouping the plurality of generalizations into the set of equivalence classes of generalizations; and 
pruning an equivalence class of generalizations to remove a subset of generalizations from the plurality of generalizations.
 El Emam teaches:
selecting, with a processor, a generalization from the plurality of generalizations using an information loss scoring function (e.g. FIG. 7 shows a method of optimally de-identifying a dataset.  Once the k-minimal nodes have been identified, these are compared at 710 in terms of their information loss and the node with the smallest information loss is selected as the globally optimal solution. Because of the monotonicity property, the k-minimal node with the smallest information loss must also have the smallest information loss among all k-anonymous nodes. The optimal generalization strategy found at 710 can then be applied to the dataset at 712 for de-identification for distribution or publication, El Emam: Fig. 7 and [0062]-[0065]), wherein:
	the information loss scoring function uses, as inputs:
an approximation to an equivalence class size for a set of equivalence classes of generalizations (e.g. All the records that have the same values on the quasi-identifiers are called an equivalence class. Equivalence class sizes potentially change during de-identification.  The variables that are going to be de-identified in a data set are called the quasi-identifiers.  The equivalence classes provided in the dataset are determined and a generalization hierarchy by user input, El Emam: Fig. 7, [0029]-[0030], [0050]-[0052] and [0062]-[0065]); and
		an approximation to a number of suppressed records (e.g. the method to compute the extent of suppression limit illustrated in Fig. 9, El Emam: Fig. 9 and [0072]-[0075]); and
the selection of the generalization includes:
grouping the plurality of generalizations into a set of equivalence classes of generalizations (e.g. retrieving the dataset from a storage device; determining equivalence classes for one or more quasi-identifiers defined within the dataset, the equivalence classes based upon ranges of values associated with each quasi-identifier; generating a lattice comprising a plurality of nodes, each node of the lattice defining an anonymization strategy by equivalence class generalization of one or more quasi-identifiers and an associated record suppression value; generating a solution set for the lattice of nodes providing k-anonymity and the least amount of generalization and record suppression of the dataset, El Emam: [0009]); and 
pruning an equivalence class of generalizations to remove a subset of generalizations from the plurality of generalizations (e.g.  traverse a level in a lattice, compares the nodes in the k-minimal solutions list on information loss and select the one with the smallest value as the globally optimal solution.  Tag a particular node as not k-anonymous, Removes all nodes in the solutions set that are generalizations of node (i.e., on the same generalization strategies), El Emam: [0072]-[0074]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify an anonymizing apparatus and method as disclosed by Ito to include system and method for optimizing the de-identification of data sets as taught by El Emam to provide protecting privacy by de-identification of personal data stored in the databases.

Regarding claim 2, Ito further discloses, wherein each of the plurality of columns has a corresponding privacy category (e.g.  a basic index used for evaluation of privacy preservation by the generalization, there is k-anonymity.  The k-anonymity indicates that k or more data entries having the same generalized quasi-identifiers are present, Ito: [0004]).

Regarding claim 3, Ito further discloses, wherein the corresponding privacy category comprises an identifier category (e.g. The k-anonymity indicates that k or more data entries having the same generalized quasi-identifiers are present, Ito: [0004]).

Regarding claim 4, Ito further discloses, wherein the corresponding privacy category comprises a quasi-identifier category (e.g. quasi-identifiers, Ito: [0004]).

Regarding claim 5, Ito further discloses, wherein the corresponding privacy category comprises a sensitive category (e.g. The m-invariance indicates that m or more data entries having different sensitive data values are present in all quasi-identifier groups included in continuously-issued generalized data sets and indicates that sets of values of sensitive data included in generalized quasi-identifier groups to which the data entries present across a plurality of generalized data sets belong are the same, Ito: [0005]).

Regarding claim 6, El Emam1 further teaches, wherein the generating of the plurality of generalizations is based on at least a set of data hierarchies for one or more of the plurality of columns (e.g. Quasi-identifiers are represented as hierarchies--Quasi-identifiers in clinical data that is used for research, public health, quality improvement, and post-marketing surveillance purposes can be represented as hierarchies, El Emam: [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify an anonymizing apparatus and method as disclosed by Ito to include system and method for optimizing the de-identification of data sets as taught by El Emam to provide protecting privacy by de-identification of personal data stored in the databases.

Regarding claim 7, El Emam further teaches, wherein a data hierarchy is a successive grouping of data values culminating in a single value with the property that all values are successively grouped the same number of times (e.g. An information loss metric that takes into account the height of the generalization hierarchy is Precision or Prec. Prec is an information loss metric that is suitable for hierarchical, data. For every variable, the ratio of the number of generalization steps applied to the total number of possible generalization steps (total height of the generalization hierarchy) gives the amount of information loss for that particular variable. For example, if age is generalized from age in years to age in five year intervals, then the value is 1/4. Total Prec information loss is the average of the Prec values across all quasi-identifiers in the data set. As a result, the more a variable is generalized, the higher the information loss. Moreover, variables with more generalization steps (i.e., more levels in their generalization hierarchy) tend to have less information loss than ones with shorter hierarchies, El Emam: [0049]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify an anonymizing apparatus and method as disclosed by Ito to include system and method for optimizing the de-identification of data sets as taught by El Emam1 to provide protecting privacy by de-identification of personal data stored in the databases.

Regarding claim 10, El Emam further teaches, wherein the pruning is based on a monotonicity of plurality of generalizations (e.g. Once the k-minimal nodes have been identified, these are compared at 710 in terms of their information loss and the node with the smallest information loss is selected as the globally optimal solution. Because of the monotonicity property, the k-minimal node with the smallest information loss must also have the smallest information loss among all k-anonymous nodes. The optimal generalization strategy found at 710 can then be applied to the dataset at 712 for de-identification for distribution or publication, El Emam: [0064]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify an anonymizing apparatus and method as disclosed by Ito to include system and method for optimizing the de-identification of data sets as taught by El Emam to provide protecting privacy by de-identification of personal data stored in the databases.

Regarding claim 11, Ito further discloses, wherein the constructing of the anonymized view further comprising:
suppressing data in a column with a privacy category of identifier (e.g. The anonymization processing unit 20 (a generalizing unit) executes anonymization processing such as generalization, suppression, and permutation on an input data set and outputs an anonymized data set.  For example, in the case of the data set shown in FIG. 23, sex and a birthplace are a set of information that can identify an individual by being combined with other background knowledge. The sex and the birthplace form a quasi-identifier. The anonymization processing unit 20 performs, for respective data entries of the data set shown in FIG. 23, generalization of values of the birthplace among attribute data forming quasi-identifiers according to, for example, a generalization rule shown in FIGS. 24 and 25, Ito: [0059]-[0061], Figs. 23-26).

Regarding claim 12, Ito further discloses, wherein the anonymized view is k-anonymous for a specific k-value (e.g. Referring to the data set shown in FIG. 26, two or more data entries are present in each of the generalization groups. Anonymity of k=2 is satisfied. Two or more kinds of values of "disease name", which is sensitive data, are included in each of the generalization groups. Diversity of l=2 is satisfied. In the anonymizing apparatus 10, a predetermined standard of anonymity is set for k-anonymity, l-diversity, and the like. In this embodiment, it is assumed that, in the anonymizing apparatus 10, the anonymity of k=2 and the diversity of l=2 are set as predetermined standards of anonymity, Ito: [0063]).

Regarding claim 13, Ito further discloses, the method of claim 1, further comprising:
converting the data in the data set to integer data (e.g. For example, processing for increasing granularity of numerical values or the like, for example, converting an age to "thirties" or "twenty-five to thirty-five years old" or processing for converting location information such as the latitude and the longitude into data in an appropriate range (region) may be used for the generalization, Ito: [0062]).

Regarding claim 14, Ito further discloses, wherein the converting comprises:
replacing original values of the data to be converted with an index into a set of values for the data (e.g. For example, processing for increasing granularity of numerical values or the like, for example, converting an age to "thirties" or "twenty-five to thirty-five years old" or processing for converting location information such as the latitude and the longitude into data in an appropriate range (region) may be used for the generalization, Ito: [0062]).

Regarding claim 15, Ito further discloses, wherein the data to be converted is data that corresponds to a column with a privacy category of quasi-identifier (e.g. Ito: Figs. 23 and 26).

Claims 16-22, 25 and 27-31 recite A non-transitory machine-readable medium storing instructions which, when executed by one or more processors of a computing device, cause the one or more processors to perform steps are similar to subject matter of claims 1-7 and 10-15.  Therefore, claims 16-22, 25 and 27-31 have been rejected by the same reasons as discussed in claims 1-7 and 10-15.

Response to Arguments
Applicant’s arguments filed 10/20/2022 with respect to amended claims 1 and 16 have been fully considered but they are not persuasive.

Applicant argues the amended limitations that “nothing in the cited portions of either El Emam or Ito appears to disclose that the selection of a generalization from the plurality of generalizations uses an information loss scoring function, wherein the information loss scoring function uses, as inputs, an approximation to an equivalence class size for a set of equivalence classes of generalizations and an approximation to a number of suppressed records as recited by amended claim 1”.

Examiner respectfully submits that El Emam teaches the argued limitation in the amended claims, e.g., 
selecting, with a processor, a generalization from the plurality of generalizations using an information loss scoring function (e.g. FIG. 7 shows a method of optimally de-identifying a dataset.  Once the k-minimal nodes have been identified, these are compared at 710 in terms of their information loss and the node with the smallest information loss is selected as the globally optimal solution. Because of the monotonicity property, the k-minimal node with the smallest information loss must also have the smallest information loss among all k-anonymous nodes. The optimal generalization strategy found at 710 can then be applied to the dataset at 712 for de-identification for distribution or publication, El Emam: Fig. 7 and [0062]-[0065]), wherein:
	the information loss scoring function uses, as inputs:
an approximation to an equivalence class size for a set of equivalence classes of generalizations (e.g. All the records that have the same values on the quasi-identifiers are called an equivalence class. Equivalence class sizes potentially change during de-identification.  The variables that are going to be de-identified in a data set are called the quasi-identifiers.  The equivalence classes provided in the dataset are determined and a generalization hierarchy by user input, El Emam: Fig. 7, [0029]-[0030], [0050]-[0052] and [0062]-[0065]); and
		an approximation to a number of suppressed records (e.g. the method to compute the extent of suppression limit illustrated in Fig. 9, El Emam: Fig. 9 and [0072]-[0075]); and
the selection of the generalization includes:
grouping the plurality of generalizations into a set of equivalence classes of generalizations (e.g. retrieving the dataset from a storage device; determining equivalence classes for one or more quasi-identifiers defined within the dataset, the equivalence classes based upon ranges of values associated with each quasi-identifier; generating a lattice comprising a plurality of nodes, each node of the lattice defining an anonymization strategy by equivalence class generalization of one or more quasi-identifiers and an associated record suppression value; generating a solution set for the lattice of nodes providing k-anonymity and the least amount of generalization and record suppression of the dataset, El Emam: [0009]); and 
pruning an equivalence class of generalizations to remove a subset of generalizations from the plurality of generalizations (e.g.  traverse a level in a lattice, compares the nodes in the k-minimal solutions list on information loss and select the one with the smallest value as the globally optimal solution.  Tag a particular node as not k-anonymous, Removes all nodes in the solutions set that are generalizations of node (i.e., on the same generalization strategies), El Emam: [0072]-[0074]).

According to El Emam, generalizations data of nodes have been determined, selected and grouped based on equivalence classes.    All the records/data that have the same values on the quasi-identifiers are called an equivalence class. Equivalence class sizes potentially change during de-identification.  The variables, e.g. scores (see El Emam: [0031]), that are going to be de-identified in a data set are called the quasi-identifiers which used as function loss to calculate equivalence classes in dataset of nodes.  The equivalence classes provided in the dataset are determined and a generalization hierarchy by user input.
El Emam further generating a lattice comprising a plurality of nodes that have been leveled.  Each node of the lattice defining an anonymization strategy by equivalence class generalization of one or more quasi-identifiers and an associated record suppression value, interpreted as approximations inputs.  Nodes in the lattice has been determined and tagged based on k-anonymity method.  All nodes are NOT satisfy K-anonymity method, has been interpreted as subset, will be removed from solutions set.  The solutions set are used to generate a generalization hierarchy.
In view of at least the foregoing, the Examiner has reconsidered Applicant's remarks. The rejection under 35 USC 103 is maintained at this time. Applicant is invited to further amendment the claims to overcome the prior arts made of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        



/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        11/19/2022